The facts in this case as disclosed by the evidence are as follows: Lucius G. Fisher, died testate March 20th, 1916, at Chicago, Illinois, and Charles B. Osborne, claimant, was duly appointed executor of the will of deceased. An inventory was filed and an appraisement was submitted and approved by County Judge of said county and an inheritance tax assessed in said estate. In due time an appeal was prayed to the County Court and on trial of said cause it was found that the total amount after deduction of 5%, etc., was $49,433.77. Dnder the original order claimant had paid in $50,602.77. The difference between the two amounts is $1,168.49, which claim claimant claims was erroneously paid and for which he asks a refund. The Attorney General admits in writing filed in this cause that the State is liable to claimant for said sum. Accordingly the claimant is awarded the sum of eleven hundred sixty-eight and 49/100 dollars ($1,168.49).